Citation Nr: 1210121	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-29 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Chapter 30 VA educational benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to December 2007.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the Veteran entitlement to Chapter 30 VA educational benefits.  The Veteran disagreed and perfected an appeal.


FINDINGS OF FACT

The Veteran submitted a written request dated February 17, 2012, to withdraw her appeal seeking entitlement to VA Chapter 30 educational benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a written submission dated February 17, 2011, the Veteran's representative requested that the Veteran's appeal for educational benefits be withdrawn in accordance with her statement which was dated February 17, 2012.  The represenatative's submission was received by the Board on February 17, 2012.  

Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over an issue withdrawn by the Veteran.  Pursuant to 38 C.F.R. § 20.204, the Veteran can withdraw her appeal by submitting a written withdrawal that includes the Veteran's name, the VA file number and a statement that the appeal is withdrawn.  In this case, the February 17 submission had all the required information.  Thus, pursuant to 38 C.F.R. § 20.204(b), the withdrawal was effective upon receipt by the Board, or in this case, on February 17, 2012.  The Board has no jurisdiction to consider the issue of entitlement to educational benefits that has been withdrawn and it shall therefore be dismissed.


ORDER

Entitlement to VA educational benefits under Chapter 30 is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


